Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 have been considered but they are not persuasive.
As to rejection under35 U.S.C §112, second paragraph, applicant alleges that the term “special effect” is a technical term know to a person having ordinary skills in the art so that term “special effect” doesn’t render the claim indefinite (p. 8 of Remarks).
Examiner notices that there is no standard for ascertaining the requisite degree of "special effect", and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant also asserts that Ni in view of Carriere fails to discloses performing panoramic scanning on a target object using a color camera and a depth camera of a mobile terminal, to obtain a sequence of color images and a sequence of depth maps, wherein the color camera and the depth camera are located on one side of the mobile terminal" (p. 9-10 of Remarks).
Examiner notices that Ni discloses “The motion-sensing device 106 may comprise a plurality of sensors, such as a depth sensor, an infrared (IR) sensor, and/or a color sensor, (such as a red-green-blue (RGB) sensor), which may capture the one or more poses of the object 108 from one view point” in [0026]; “a captured pose of the a depth sensor, RGB camera, and an IMU input, on portable computing device 102. Portable computing device 102 starts the pipeline which begins capturing and recording data into channels” in Col 13 Line 9-13; “It is advisable for user 101 to move portable computing device 102 around target subject 103 to obtain data from as many angles as possible, as continuous data acquisition and processing will enhance the accuracy and detail of 3D model 105” in Col 16 Line 30-34, see also Fig 1 below:

    PNG
    media_image1.png
    261
    345
    media_image1.png
    Greyscale

It is obvious that the depth sensor and color camera are located at the same side of the mobile device. Here, Carriere’s “move portable computing device 102 around target as many angles as possible” can be interpreted as a panoramic scanning.
Applicant also asserts that Ni does not disclose or suggest "obtaining a current movement manner of a first object", or "animating the 3D model of the target object to move in the current movement manner of the first object" (P. 10-11 of Remarks).
Examiner notices that Ni discloses “The animation of the second 3D model 312 may include real time, near-real time or a lag time modification and transformation of the first 3D model 302, based on the bone structure information received from the motion-sensing device 106 in real time, near-real time, or a lag time.…” in [0063]. Here, the real-time video capture refers to obtain a current movement manner of an object. Therefore, the rejection would be maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2018/0225858) in view of Carriere, IV et al. (US 9,959,671).
As to Claim 1, Ni teaches an object modeling and movement method (Ni, Abstract, disclosing to generate a realistic 3D model animation), comprising: 
performing panoramic scanning on a target object using a color camera and a depth camera of a mobile terminal, to obtain a sequence of color images and a sequence of depth maps, wherein the color camera and the depth camera are located on one side of the mobile terminal (Ni, para. [0026], disclosing a motion-sensing device may comprise a depth sensor, and a color sensor, which may capture the poses of the object, para. [0032], disclosing a captured pose of the object may comprise a partial depth data information of the object, indicating the poses of the object can include a sequence of color images and a sequence of depth maps); 
obtaining a 3D model of the target object based on the sequence of color images and the sequence of depth maps (Ni, para. [0030], disclosing storing a
first 3D model corresponding to a rigged 3D model, para. [0031], disclosing the first 3D model may include a surface representation of the first 3D model, para. [0040], disclosing transforming a size of the bones in the first 3D model to generate a second 3D model); 
obtaining a current movement manner of a first object (Ni, para. [0032], disclosing the surface representation of the first 3D model may be deformed when the bone orientations is modified based on bone structure information of an object received from the motion sensing device, para. [0032], disclosing tracking motion of the object, determining the bone structure information of the bones of the object, the bone orientation information may represent the captured pose of the object, para. [0063], disclosing the animation of the second 3D model may include modification and transformation of the first 3D model based on the motion-sensing device, and actual movements of the user tracked by the motion-sensing device may be imitable by the ; and 
animating the 3D model of the target object to move in the current movement manner of the first object (Ni, para. [0034], disclosing receiving the bone structure information of the object, whose motion may be tracked, and modifying the first set of bone orientations of the first 3D model to a second set of bone orientations based on the received bone structure information from the motion-sensing device, para. [0040], disclosing to animate the generated second 3D model in accordance with the transformed first hierarchal set of interconnected bones of the first 3D model, para. [0063], disclosing the animation of the second 3D model may include modification and transformation of the first 3D model based on the motion-sensing device, and actual movements of the user tracked by the motion-sensing device may be imitable by the generated second 3D model, indicating the generated second 3D model can correspond to the 3D model of the target object being animated to move in the current movement manner of the user as the first object being tracked using the motion-sensing device).
However, Ni does not expressly disclose performing panoramic scanning on a target object using a color camera and a depth camera of a mobile terminal, to obtain a sequence of color images and a sequence of depth maps, wherein the color camera and the depth camera are located on one side of the mobile terminal; obtaining a 3D model of the target object based on the sequence of color images and the sequence of depth maps.
performing panoramic scanning on a target object using a color camera and a depth camera of a mobile terminal, to obtain a sequence of color images and a sequence of depth maps (Carriere, col. 10, lines 37-45, disclosing portable computing devices such as a smartphone, a PDA, a tablet computer, a camera, or another type of portable computing device which includes a depth sensor, RGB camera, and ubiquitous processing capabilities, col. 13, lines 7-14, disclosing the depth sensor, RGB camera on portable computing device begin capturing and recording data into channels, col. 13, lines 36-39, disclosing writing the acquired data to depth map ring buffer, col. 15, lines 15-22, disclosing recording and time-stamping color image data frames corresponding to the depth frames and IMU frames, col. 16, lines 28-34, disclosing moving portable computing device around target subject to obtain data from as many angles as possible, indicating the moving the portable computing device around the target subject to obtain data can correspond to performing panoramic scanning on the target object using a RGB camera (color camera) and depth camera (depth sensor) of a mobile terminal (portable computing device) to obtain the sequence of color images (color image data frames) and sequence of depth maps (depth frames)), wherein the color camera and the depth camera are located on one side of the mobile terminal (Carriere, FIG. 1, showing scanning a target object using a portable computing device with the scanning sensors on one side of the device, col. 10, lines 37-45, disclosing portable computing devices such as a smartphone, a PDA, a tablet computer, a camera, or another type of portable computing device which includes a depth sensor, RGB camera, and ubiquitous processing capabilities, indicating the color camera (RGB camera) and depth camera (depth obtaining a 3D model of the target object based on the sequence of color images and the sequence of depth maps (Carriere, col. 10, lines 37-45, disclosing portable computing devices such as a smartphone, a PDA, a tablet computer, a camera, or another type of portable computing device which includes a depth sensor, RGB camera, and ubiquitous processing capabilities, col. 13, lines 7-14, disclosing the depth sensor, RGB camera on portable computing device begin capturing and recording data into channels, col. 13, lines 36-39, disclosing writing the acquired data to depth map ring buffer, lines 51-56, disclosing dequeuing data from depth frame input channel ring buffer into image processing module and configuring the depth image data and processing the data into an image pyramid, col. 14, lines 47-62, disclosing creating TSDF based on depth map from image pyramid data, col. 15, lines 15-22, disclosing recording and time-stamping color image data frames corresponding to the depth frames and IMU frames, lines 29-36, disclosing creating color TSDF volume based on color frames, col. 15, line 65-col. 16, line 5, disclosing converting the TSDF volume representation of the target subject into a 3D mesh, col. 16, lines 28-34, disclosing moving portable computing device around target subject to obtain data from as many angles as possible, indicating the 3D mesh can be a 3D model of the target object obtained based on the TSDF data created from the color data as the sequence of color images and depth data as the sequence of depth maps).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Ni with Carriere to generate the 3D model of a target object using hand-held portable device. The suggestion/motivation 

As to Claim 2, Ni in view of Carriere discloses the method according to claim 1, wherein the obtaining a current movement manner of a first object comprises: capturing a real-time action of the first object (Ni, para. [0063], disclosing the animation of the second 3D model may include modification and transformation of the first 3D model based on the motion-sensing device, and actual movements of the user tracked by the motion-sensing device may be imitable by the generated second 3D model, indicating the actual movement of the user tracked by the motion-sensing device can correspond to capturing a real-time action of the user as the first object); and using a movement manner of the real-time action of the first object as the current movement manner of the first object (Ni, para. [0063], disclosing the animation of the second 3D model may include modification and transformation of the first 3D model based on the motion-sensing device, and actual movements of the user tracked by the motion-sensing device may be imitable by the generated second 3D model, indicating the tracked movement of the user can have a movement manner of the tracked movement of the user as the real-time action of the first objects being used as the current movement manner of the first object).

Claim 4, Ni in view of Carriere discloses the method according to claim 1, wherein the target object is a static object, and the first object is a character (Ni, para. [0063], disclosing the animation of the second 3D model may include modification and transformation of the first 3D model based on the motion-sensing device, and actual movements of the user tracked by the motion-sensing device may be imitable by the generated second 3D model indicating the user as the first object is a character; Carriere, FIG. 1, showing the target object is a static object).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Ni with Carriere to generate the 3D model of a target object using hand-held portable device. The suggestion/motivation would have been to coordinate real-time capturing, processing, and rendering of image data through a template-driven pipeline for real-time generation of a 3D model from continuous capture of 3D images on a hand-held portable device without predetermined hardware, as suggested by Carriere (see Carriere, col. 1, lines 8-16).

As to Claim 7, Ni in view of Carriere discloses the method according to claim 1, wherein performing panoramic scanning on a target object further comprises: presenting scanning progress for the target object on a display interface of the mobile terminal (Carriere, col. 10, lines 37-45, disclosing portable computing devices such as a smartphone, a PDA, a tablet computer, a camera, or another type of portable computing device which includes a depth sensor, RGB camera, and ubiquitous processing capabilities, col. 13, lines 7-14, disclosing the depth sensor, RGB camera on portable computing device begin capturing and recording data into channels, Claim 14, 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Ni with Carriere to generate and display the progressive 3D model of a target object using hand-held portable device. The suggestion/motivation would have been to coordinate real-time capturing, processing, and rendering of image data through a template-driven pipeline for real-time generation of a 3D model from continuous capture of 3D images on a hand-held portable device without predetermined hardware, as suggested by Carriere (see Carriere, col. 1, lines 8-16).

As to Claim 8, Ni in view of Carriere discloses the method according to claim 1, wherein animating the 3D model of the target object to move in the current movement manner of the first object further comprises: displaying a shadow of the 3D model of the target object on the display interface, or adding a special effect to the 3D model of the target object (Ni, para. [0115], disclosing the display of the second 3D model may be textured with image data to resemble the first human, 

As to Claim 9, Ni in view of Carriere discloses the method according to claim 1, wherein after obtaining a 3D model of the target object, the method further comprises: obtaining a target skeletal model (Ni, para. [0053], disclosing a skeletal structure, such as a second hierarchal set of interconnected bones of the object are determined by the motion-sensing device, para. [0054], disclosing a transformed first hierarchal set of interconnected bones), indicting the transformed first hierarchal set of interconnected bones can correspond to the target skeletal model); and fusing the target skeletal model and the 3D model of the target object (Ni, para. [0054], disclosing a second 3D model may include a transformed first hierarchal set of interconnected bones, FIG. 3A, showing the second 3D model 312 including a set of interconnected bones, indicating the second 3D model and the included interconnected bones are fused together); and wherein animating the 3D model of the target object to move in the current movement manner of the first object comprises: controlling the target skeletal model to move in the current movement manner of the first object, to animate the 3D model, obtained through fusion, of the target object to move in the current movement manner of the first object (Ni, para. [0053], disclosing a skeletal structure, such as a second hierarchal set of interconnected bones of the object are determined by the motion-sensing device, para. [0054], disclosing a transformed first hierarchal set of interconnected bones), para. [0062], disclosing the surface representation of the 3D model can be deformed based on the 

As to Claim 10, Ni in view of Carriere discloses the method according to claim 9, wherein the obtaining a target skeletal model comprises: receiving an operation instruction of a user, wherein the operation instruction is used to combine at least two line segments and at least one point into a skeletal model, wherein the line segment represents a skeleton in the skeletal model and the at least one point represents a joint node in the skeletal model; or obtaining a skeletal model that matches an outline of the target object, and using the skeletal model as the target skeletal model (Ni, FIG. 3A, showing the second 3D model 312 as the mode of the target object, a hierarchal set of interconnected bones 314 within the model 312 as 

As to Claim 11, Ni in view of Carriere discloses the method according to claim 9, further comprising: performing a skinning operation on the target skeletal model and the 3D model of the target object to determine a position change of a point on a surface of the 3D model of the target object based on movement of the target skeletal model, to enable the 3D model of the target object to move along with the target skeletal model (Ni, FIG. 3A, showing the second 3D model 312 as the mode of the target object, the skeletal model 314 is covered by the surface representation of the 3D model, the surface representation is deformed based on the skeletal model 312 with a manner of the skeletal model 308 obtained by the motion-sensing device, para. [0062], disclosing the surface representation of the 3D model can be deformed based on the second set of bone orientations and the transformed first hierarchal set of interconnected bones, indicating deforming the surface representation of the 3D model can correspond to a skinning operation on the skeletal model 312 and the 3D model of the target object represented by 312 and 314 to determine positions changes of the points on the surface of the 3D model of the target object based on the movement of the skeletal model to enable the 3D model of the target object to move along the target skeletal model).

Claim 12 recites similar limitations as claim 1 but in an apparatus form. Therefore, the same rationale used for claim 1 is applied.
Claim 13 is rejected based upon similar rationale as Claim 2.

Claim 15 is rejected based upon similar rationale as Claim 4.

Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.
Claim 19 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 20, Ni in view of Carriere discloses the terminal device according to claim 19, wherein the terminal device further comprises an antenna system, and the antenna system sends and receives a wireless communication signal under control of the processor, to implement wireless communication with a mobile communications network, wherein the mobile communications network comprises one or more of the following: a GSM network, a CDMA network, a 3G network, a 4G network, a SG network, FDMA, TDMA, PDC, TACS, AMPS, WCDMA, TDSCDMA, Wi-Fi, and an L TE network (Ni, para. [0042], disclosing the electronic device may include a processor, a memory, a network interface and I/O device, the network interface may be communicate with the motion-sensing device via communication network, para. [0050], disclosing the network interface may comprises suitable logic, circuitry, interfaces and/or code that can establish communication between the electronic device, the server, and the motion-sensing device via the  communication network, the network interface may include an antenna, a SIM card, the .


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Carriere and Yoda et al. (US 2015/0255005).
As to Claim 3, Ni in view of Carriere teaches the method according to claim 1. However, Ni or Carriere does not expressly disclose when the 3D model of the target object moves in the current movement manner of the first object, using a captured image of the real-time action of the first object as a background of a movement of the target object.
On the other hand, Yoda discloses when the 3D model of the target object moves in the current movement manner of the first object, using a captured image of the real-time action of the first object as a background of a movement of the target 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Ni in view of Carriere with Yoda to use the user's image as background to model movement. The suggestion/motivation would have been to assist the user to learn an action and evaluate the action of the user, as suggested by Yoda (see Yoda, para. [0001]).

Claim 14 is rejected based upon similar rationale as Claim 3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Carriere and Sinha et al. (US 2018/0047157).
As to Claim 5, Ni in view of Carriere discloses the method according to claim 1, wherein the performing panoramic scanning on a target object comprises: synchronously invoking the color camera and the depth camera to scan the target object (Carriere, FIG. 3, disclosing user selects hardware to use, initializes and goes into scan mode, user actuates the scan process and scans the subject with the configured devices, col. 13, lines 7-14, disclosing when the user starts the scan, the system initializes the image capture hardware comprising a depth sensor and a RGB camera, indicating the initialization of the image capture hardware can correspond to synchronously invoking the color camera and the depth camera to scan the target object). However, Ni or Carriere does not expressly disclose wherein a shooting frame rate of the color camera and a shooting frame rate of the depth camera are both greater than or equal to 25 frames per second (fps).
On the other hand, Sinha discloses a shooting frame rate of the color camera and a shooting frame rate of the depth camera are both greater than or equal to 25 frames per second (fps) (Sinha, para. [0032], disclosing the Kinect device has been used to capture depth, RGB and Skeleton data at 25 fps approximately along with timestamp information, indicating the Kinect device can provide a shooting frame rate of the color camera and a shooting frame rate of the depth camera at both 25 fps).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Ni in view of Carriere with Sinha to set a shooting frame rate greater or equal to 25 fps. The suggestion/motivation would have .


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Carriere and Shanmugam et al. (US 2017/0054897).
As to claim 6, Ni in view of Carriere discloses the method according to claim 1. However, Ni or Carriere does not expressly discloses wherein before performing panoramic scanning on a target object, the method further comprises: displaying a preview image, wherein an identifier in the preview image prompts whether the target object is suitable to be scanned.
On the other hand, Shanmugam discloses before performing scanning on a target object, the method further comprises: displaying a preview image, wherein an identifier in the preview image prompts whether the target object is suitable to be scanned (Shanmugam, para. [0065], disclosing the user may set and/or select a preview mode, the candidate ROI will be captured by the user's input after the object with the high score indicia is displayed on the preview screen, the user may select any preferred object to be focused among a plurality of objects and the selected object will become a candidate ROI, the selected object will be captured, indicating the preview screen can display a preview image with the object with the high score indicia as an identifier in the preview image prompts whether the target object is suitable to be scanned before the selected object being captured (scanned)). Combining Shanmugam 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Ni in view of Carriere with Shanmugam to display a preview image before scanning the target object. The suggestion/motivation would have been to allow the user to select a best object and reduce the user effort, as suggested by Shanmugam (see Shanmugam, para. [0055]).

Claim 16 is rejected based upon similar rationale as Claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612